Response to Arguments
Applicant's arguments filed 02 February 2022 have been fully considered but they are not persuasive. 
The Applicant argues that none of the cited prior art references disclose, teach, or suggest “a media package containing a plurality of versions of the core video component of the AV content and a metadata identifying a default playback mode for the core video component.”  The Examiner respectfully disagrees.  Broberg et al. discloses that the IDs associated with each version of available content may be referred to as version IDs.  The resource server 18 may be configured to relate available versions with unique version IDs in order to facilitate the delivery thereof. Fig. 2 illustrates version charts 24, 26 generated by the resource server 18 in accordance with one non-limiting aspect of the present invention. The version charts 24, 26 may be stored within a relational or hierarchical database/computer-readable medium 28 of the resource server 18 (paragraph [0015]). Furthermore, Broberg et al. discloses that the available versions of the content may be determined based on a relationship associated with the first version ID. The terminal may determine the available content versions by decoding the first version ID relative to a pre-defined set of rules in order to facilitate self-identification of other versions of the content available for delivery solely from the one known version ID, or the abstract content ID or through direct communication with the resource server 18 (paragraph [0020]).  While Broberg et al. does not use the term “default”, the default playback mode would be determined based on the pre-defined set of rules and/or the version 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
February 17, 2022